Title: Charles Storer to Abigail Adams 2d, 29 December 1785
From: Storer, Charles
To: Adams, Abigail (daughter of JA and AA)


     
      Boston, December 29th, 1785
     
     I join fully with you, Amelia, that whatever is, is right. Yet I cannot but regret that the winds hurried me so soon from England. But weigh the matter, says prudence. The office was important, the task arduous, and very much expected from it. Had I failed, what an everlasting blot. This is a thought, Amelia, that would have staggered me in my wish to go; nor would self-examination have aided me in the least. As it is, then, I may truly say it is right; for now, to use a common expression, I save my credit and bacon too; and have only to acknowledge myself obliged by your interest in my behalf, and your good opinion. I have written your papa about Lambe, who from all accounts is an unworthy character. I wish he may not do more hurt than good.
     Believe me, Amelia, I think myself indebted to you, for your attention and remembrance of me, and return you many thanks, for your letter of the 15th October, via New-York, which is just come to hand.
     Surely Monsieur le Baron would regret your absence, and so I suppose would all the foreigners of the diplomatic circle, who dined with your papa, on the day of Feasts; for I believe, in France, Madame la femme du ministre presides at the table. England, you know, was never remarked for politeness. But you do not say where you dined; whether in the house-keeper’s room, or in your own chamber. I have heard, however, that you spent the day with Mrs. Hay, to whom I beg my compliments, as we go along. That you miss me, Amelia, I can well suppose, particularly as Colonel Smith was not returned. But how you can think this a mortifying circumstance, I am at a loss to find out. Did I not use to execute your commissions, and especially when you were with me, with much pleasure? You saw the West Indian performed; a good piece ’tis called. I wish I had been with you. I hope you had not Gretna-Green again for the Farce. And you saw their majesties, and the two eldest princesses. Were you near enough to be recollected by them? Apropos, methinks I see you making your reverence to them. The fashionable courtesy, you know, is very low, and slow. Have you learnt to make it gracefully? I ask because I want you to teach it here, when you return; they make such little bobs and dodges as would make you laugh most heartily. Miss Grant, sister to Betsey G., who was here some years ago, is here from England. I introduced my Maria to her; of course there were courtesies on both sides. Miss G. prepared her feet; Maria made a little bob; Miss G. began to sink; Maria bobbed again; Miss G. continued to sink; Maria made another bob; Miss G. was stationary; Maria bobbed again; so in the same proportion in rising again; making in the whole, about six bobs or dodges. Paint it now to yourself, Amelia, and add thereto how prettily the dodger must feel. I have been ever since trying to bend her limbs, and are am soon going to put her into shapes, according to the frame you gave me: so I hope we shall ere long be in due form and order. * * * * * * * * * * * Why do you neglect your old friends, Amelia? Mrs. Russell, whom I love, and you too, I believe, says you promised to remember her, and to write; but that she has not received one line from you since you left this country; nor can she learn that you have once mentioned her to any one: she is a worthy woman; don’t forget her—nor especially
     
      Eugenio
     
    